DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1, 3-5, 7-19 are currently pending. Claim 9-10, 12-19 have been withdrawn as being drawn to non-elected inventions.  This office action is a corrected notice of allowability for the notice of allowance filled on 03/28/2022. 
This office action corrects the examiners amendment of claims 7-8 to reflect the original indication of “hydrocarbyl linker” and “a hydrocarbyl linker”  in the claim text provided by applicant and indicates an amendment to change these to “the hydrocarbyl linker”. 
                                                                       Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement among the species of polymerization accelerator, as set forth in the Office action mailed on 03/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/17/2020 is partially withdrawn.  Claims 9-10 , directed to species of the polymerization accelerator are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 112-19, directed to a polyurethane and a method of forming a polyurethane remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                     EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Bauman on 03/14/2022 and on 04/26/2022.
The application has been amended as follows: 
Claims 4 and 12-19 are canceled. 
Claim 7 is amended such that the phrase “group to be bound to hydrocarbyl linker of U comprises” is changed to “group bound to the hydrocarbyl linker of U is derived from a reactant which is”.
Claim 8 is amended such that the phrase “group to be bound to a hydrocarbyl linker of U” is changed to “group bound to the hydrocarbyl linker of U is derived from a reactant which”. 
                                                                       Allowable Subject Matter
5.	Claims 1, 3, 5, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Zhou (CN 103396342 A; listed on the office action provided on 08/21/2020 all citations refer to the English language machine translation provided with that office action unless otherwise stated) and Qianjiang (CN 10202469 A; all citations refer to the English language machine translation that is provided).
Zhou teaches a method of making a polymerizable polymer by  reacting an epoxylated soybean oil  with diethanol amine to provide a hydroxylated soybean oil based polyol, reacting a isophorone diisocyanate with a  hydroxyethyl acrylate to form a isocyanate acrylic ester, and then reacting the hydroxylated soybean oil with the isocyanate acrylic ester (pg 1 paragraphs 5-7).  Zhou provides a reaction scheme of this method as is indicated below (original document paragraph 0005)
            
    PNG
    media_image1.png
    515
    662
    media_image1.png
    Greyscale
. 
This provides an oleaginous back bone that is derived from a hydroxylated plant oil that is hydroxylated soybean oil, which is attached to a group U which comprises the isophorane hydrocarbyl ring as a linker, and this hydrocarbyl ring is attached to a group that comprises both a urethane linkage derived from isophorone diisocyanate and a polymerization accelerator group of the tertiary amine group which is derived from diethanolamine which is a aliphatic diol having an active nitrogen, as well as being attached to an acrylate containing group which is derived from hydroxyethyl acrylate.  As such the structure indicated by Zhou would correspond to the claimed structure of MA-U-A-U-MA  when MA is acrylate group.  
Zhou does not teach or fairly suggest the claimed polymerizable polymer where MA is an alkoxy group which is made from one of the indicated alkoxysilane reactants. 
Qianjiang teaches a uv curable aqueous polyurethane dispersion an example of which is made by steps of reacting castor oil (which is a hydroxyl comprising plant oil) with isophorone diisocyanate, then reacting this product with methyl diethanol amine (pg 3 paragraph 2).  
The previously indicated product of Qianjiang is then reacted with methyl hydroxy ethyl acrylate (pg 2 paragraph 8 and pg 3 paragraph 2). This would result in the claimed structure where the A group is an oleaginous backbone derived from the castor oil, which is attached to a U group that comprises a urethane group (formed from the reaction of the isocyanate group with the OH group of the castor oil polyol) that is then attached to a hydrocarbyl isophorone group which is in turn attached to a polymerization accelerator group of the methyl diethanol amine.  This group is then connected to the (meth)acrylate group of the hydroxyl containing acrylate compound of methyl hydroxyethyl acrylate by the reaction of the hydroxyl group there by resulting in the claimed MA group.  This would result in the MA-U-A-U-MA  structure where MA is an acrylate group. 
Qiangjiang does not teach or fairly suggest the claimed polymerizable polymer where MA is an alkoxy group which is made from one of the indicated alkoxysilane reactants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                 Conclusion
6.	Claims 1, 3, 5, 7-11 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  
                                                                                                                                                                                                    /LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763